Case 18-24995        Doc 38     Filed 04/16/19     Entered 04/16/19 14:23:30          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 24995
         Jamison Day

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/04/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 01/14/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-24995             Doc 38            Filed 04/16/19    Entered 04/16/19 14:23:30             Desc           Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                          $870.00
           Less amount refunded to debtor                                    $829.50

 NET RECEIPTS:                                                                                                   $40.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $0.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $40.50
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                               $40.50

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim         Claim       Principal        Int.
 Name                                           Class   Scheduled      Asserted      Allowed        Paid           Paid
 Afni                                       Unsecured         600.00           NA           NA            0.00         0.00
 Afni                                       Unsecured         806.00           NA           NA            0.00         0.00
 AT&T                                       Unsecured         600.00           NA           NA            0.00         0.00
 Bank Of America                            Unsecured         200.00           NA           NA            0.00         0.00
 Barnes Auto                                Unsecured         100.00           NA           NA            0.00         0.00
 Chase                                      Unsecured         200.00           NA           NA            0.00         0.00
 City of Berwyn                             Unsecured         100.00           NA           NA            0.00         0.00
 City Of Chicago(Parking Tickets)           Unsecured     34,000.00            NA           NA            0.00         0.00
 ComEd                                      Unsecured      1,300.00            NA           NA            0.00         0.00
 Cook County Recorder of Deeds              Unsecured           0.00           NA           NA            0.00         0.00
 Direct TV                                  Unsecured         664.40           NA           NA            0.00         0.00
 Edward R Szymanski                         Unsecured           0.00           NA           NA            0.00         0.00
 Escallate, Inc                             Unsecured         435.00           NA           NA            0.00         0.00
 GC Services Limited Partnership            Unsecured         400.00           NA           NA            0.00         0.00
 Guaranty Bank                              Unsecured         200.00           NA           NA            0.00         0.00
 Illinois Department of Employment Securi   Unsecured      1,846.00            NA           NA            0.00         0.00
 Illinois Tollway                           Unsecured     20,200.00            NA           NA            0.00         0.00
 Internal Revenue Service                   Priority       3,900.00       1,353.85     1,353.85           0.00         0.00
 Internal Revenue Service                   Unsecured           0.00      4,080.62     4,080.62           0.00         0.00
 JVDB & Associates                          Unsecured      5,138.00            NA           NA            0.00         0.00
 Peoples Energy                             Unsecured         400.00           NA           NA            0.00         0.00
 Seaway National Bank                       Unsecured      2,000.00            NA           NA            0.00         0.00
 Seaway National Bank                       Unsecured      2,000.00            NA           NA            0.00         0.00
 Selfhelp Fed                               Unsecured         200.00           NA           NA            0.00         0.00
 Sprint                                     Unsecured      1,000.00            NA           NA            0.00         0.00
 State of Illinois                          Unsecured      1,846.00            NA           NA            0.00         0.00
 TCF Bank                                   Unsecured         200.00           NA           NA            0.00         0.00
 World Discount Auto                        Secured        7,500.00            NA           NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-24995        Doc 38      Filed 04/16/19     Entered 04/16/19 14:23:30             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $1,353.85               $0.00             $0.00
 TOTAL PRIORITY:                                          $1,353.85               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,080.62               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $40.50
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                           $40.50


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
